Citation Nr: 0403505	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from August 1957 to August 
1959 and from April 1961 to April 1979.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a June 1998 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) that denied service 
connection for hypertension.  The Board remanded the case in 
December 2000.  The RO undertook additional evidentiary 
development pursuant to the Board remand, and returned the 
case to the Board.  A December 2002 Board decision denied 
service connection for hypertension, and the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In July 2003, the veteran's counsel and the VA 
General Counsel jointly moved the Court to remand the case to 
the Board finding that the December 2002 decision failed to 
identify documents in the file that satisfied the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court sustained the motion in an August 2003 
order.


REMAND

The Board initially notes that under 38 U.S.C.A. §§ 5100, 
5103(a) (West 2002), a VCAA notice must be issued to the 
veteran before the initial RO decision on the claim.  As any 
VCAA notice provided in this case postdated both the RO 
decision and enactment of the VCAA itself, the RO must 
address whether the appellant has been prejudiced by VA's 
actions.

With regard to the joint motion for remand, the VCAA 
prescribes VA duties to notify a claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
attempt to obtain, and of the evidence the claimant must 
provide, and it also prescribes VA duties to help a claimant 
obtain evidence.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002).  
VA duties have been implemented by 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

In the December 2002 decision, the Board addressed VCAA as 
follows:

In this case, the veteran was advised, in 
June 1998 and January 1999 RO decisions, 
and in a May 1999 Statement of the Case, 
that service connection for hypertension 
was denied because his service and 
postservice medical records did not show 
that hypertension was diagnosed in 
service or, to the requisite degree, 
during the first postservice year.  In 
January 2001, the RO asked the veteran to 
identify health care providers who had 
treated him for hypertension and, in July 
and September 2001, the RO advised the 
veteran of VA duties under the provisions 
of VCAA.  In February 2001, the veteran 
reported that his medical care for 
hypertension began in 1997, and continued 
to the present, at Womack Army Hospital, 
and his postservice treatment records 
from Womack Army Hospital are of record.  
Finally, in November 2002, the RO advised 
the veteran that his case was being sent 
to the Board, and invited him to submit 
any additional evidence he had directly 
to the Board.  However, he has not 
responded to that letter.

In view of the foregoing, "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072, 
slip op. at 11 (Fed.Cir. Jan. 7, 2004)  Nevertheless, in 
light of the Court order, the Board requests that the RO make 
one additional good faith effort to specifically notify the 
appellant what evidence he needs to substantiate his claim, 
what portion of that evidence VA will secure, what portion of 
that evidence he himself must submit, and his need to submit 
all pertinent evidence in his possession.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must notify the veteran and 
his attorney:

a.  That evidence needed to 
substantiate the veteran's claim for 
entitlement to service connection 
for hypertension is medical evidence 
that hypertension was incurred or 
aggravated during active duty 
military service, or that 
hypertension was compensably 
disabling within a year of his 
separation from active duty in April 
1979.

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
the appellant of evidence he 
identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

c.  That the veteran must submit to 
the RO any evidence he has in his 
possession pertaining to the claim.

2.  After providing the foregoing notice 
to the veteran and his attorney, and 
giving them an opportunity to respond 
thereto, the RO must readjudicate the 
claim on the merits and issue another 
decision.

3.  Upon completion of the foregoing 
development, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


